DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 January 2022, 30 June 2020 and 17 December 2019 have been considered by the examiner.

Claim Objections
Claim 18 is objected to for the following informalities:  On line 5, “that is fit extension portions…” is not idiomatic.  Presumably a preposition should be added, e.g., ---that is fit on extension portions---.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 & 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matsumoto (US 10,411,529).
Regarding claim 1, Matsumoto teaches a motor comprising: 
a stator 11 comprising: 
a plurality of teeth 13 that are spaced apart from each other in a predetermined interval in a circumferential direction, and a coil 15 that is wound around the plurality of teeth (Figs.1-3); 
a rotor 18 that is disposed inside the stator (Fig.1); and
a cage (insulator) 20 that is disposed in at least one of a plurality of slots 16 that are formed between the plurality of teeth (insulating members 20 cover an outer surface of the respective teeth 13; c.3:60-62), 
wherein the cage 20 is configured to include a flow path (injection hole) 25 to inject a bonding agent (varnish/adhesive body) 60 into the at least one of the plurality of slots (i.e., varnish injected through injection hole into cavity 40 between the outer surface of the insulating member/cage 20 and the inner surface of the coil 15, thereby firmly bonding the coil 15 with the insulating member 20; c.5:20-c.6:2; Figs.2-3&5-6) and at least one leg (circumferential wall portion) 28 fitting between extension portions of adjacent teeth 13 of the plurality of teeth (i.e., circumferential wall portions 28 cover circumferential end surfaces 13b of the tooth 13; c.4:15-24; Fig.2).    

    PNG
    media_image1.png
    701
    596
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    692
    569
    media_image2.png
    Greyscale

Regarding claim 2, the flow path (injection hole) 25 is formed in a region that faces the plurality of teeth (Fig.2).  
Regarding claim 3, the bonding agent (varnish) 60 that is interposed in the flow path for coupling the plurality of teeth with the cage (varnish contacts tooth, coil and insulating member to bond them together; c.5:51-55).
Regarding claim 4, an injection hole 65 that penetrates one side of the cage 20 (Fig.2); a first coupling surface that faces one side of the plurality of teeth; and a second coupling surface that faces a side surface of the plurality of teeth (Figs.2-6).  
Regarding claim 18, Matsumoto teaches a method for manufacturing a motor including a rotor 18 and a stator 11, the method comprising: winding a coil 15 around a plurality of teeth 13 that are spaced apart from each other in a predetermined interval in a circumferential direction; coupling at least one leg (circumferential wall portion) 28 of a cage (insulator) 20, that is fit [to] extension portions of adjacent teeth of the plurality of teeth 13 to the stator; and disposing a rotor 18 configured to be rotatable inside of the stator, wherein the coupling of the cage 20 to the stator comprises: injecting a bonding agent (varnish) 60 into at least one of the plurality of slots 16 formed between the plurality of teeth through a flow path (injection hole) 25 that is formed in the cage (i.e., varnish injected through injection hole into cavity 40 between the outer surface of the insulating member/cage 20 and the inner surface of the coil 15, thereby firmly bonding the coil 15 with the insulating member 20; c.5:20-c.6:2; Figs.2-3&5-6) and at least one leg fitting between extension portions of adjacent teeth 13 of the plurality of teeth (i.e., circumferential wall portions 28 cover circumferential end surfaces 13b of the tooth 13; c.4:15-24; Fig.2).    
Claims 1-4 & 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rippel (US 7,851,966).
Regarding claim 1, Rippel teaches a motor comprising: 
a stator (stator core) 40 comprising: 
a plurality of teeth 52 that are spaced apart from each other in a predetermined interval in a circumferential direction, and a coil 42 that is wound around the plurality of teeth (Fig.4&6); 
a rotor that is disposed inside the stator (c.5:60-65); and
a cage (slot liner) 64 that is disposed in at least one of a plurality of slots 50 that are formed between the plurality of teeth (Figs.4&6), 
wherein the cage 64 is configured to include a flow path (in windows/openings 66) to inject a bonding agent (potting resin) 68 into the at least one of the plurality of slots 50 (i.e., potting resin fills voids between surfaces of windings 70, liners 64 and slots 50; c.8:54-64; Fig.7) and at least one leg (not numbered; radially outer parts of slot liner 64) fitting between extension portions of adjacent teeth 52 of the plurality of teeth (Fig.7).    


    PNG
    media_image3.png
    474
    430
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    483
    451
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    715
    768
    media_image5.png
    Greyscale


Regarding claim 2, the flow path (in windows/openings 66) is formed in a region that faces the plurality of teeth (Fig.4).  
Regarding claim 3, the bonding agent (potting resin) 68 that is interposed in the flow path (in windows/openings 66) for coupling the plurality of teeth with the cage 64 (c.8:54-64; Fig.4).
Regarding claim 4, an injection hole (window/opening) 66 that penetrates one side of the cage 64 (Fig.7); a first coupling surface that faces one side (slot wall) 72 of the plurality of teeth; and a second coupling surface that faces a side surface (at tooth tip 76) of the plurality of teeth (Fig.4).  
Regarding claim 18, Rippel teaches a method for manufacturing a motor including a rotor and a stator 40, the method comprising: winding a coil 42 around a plurality of teeth 52 that are spaced apart from each other in a predetermined interval in a circumferential direction; coupling at least one leg (not numbered) of a cage (slot liner) 64, that is fit [to] extension portions of adjacent teeth of the plurality of teeth 52 to the stator; and disposing a rotor configured to be rotatable inside of the stator (c.5:60-65), wherein the coupling at least one leg (not numbered; radially outer parts of slot liner 64) of a cage (slot liner) 64 to the stator comprises: injecting a bonding agent (potting resin) 68 into at least one of the plurality of slots 50 formed between the plurality of teeth 52 through a flow path (in windows/openings 66) that is formed in the cage (i.e., potting resin fills voids between surfaces of windings 70, liners 64 and slots 50; c.8:54-64; Fig.7).
Claims 1-3, 15 & 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Iwase et al. (US Pat.Pub.2014/0159539).
Regarding claim 1, Iwase teaches a motor comprising: 
a stator (stator core) 10 comprising: 
a plurality of teeth (not numbered) that are spaced apart from each other in a predetermined interval in a circumferential direction, and a coil 30 that is wound around the plurality of teeth (Figs.2-3); 
a rotor 2 that is disposed inside the stator (Fig.1); and
a cage (first/second insulators) 21/22 that is disposed in at least one of a plurality of slots (not numbered) that are formed between the plurality of teeth (i.e., insulators fitted to stator teeth; Fig.2), 
wherein the cage 21/22 is configured to include a flow path (in gap S1) to inject a bonding agent (resin molding) 31 into the at least one of the plurality of slots (i.e., resin fills gap S1 between first and second insulators when resin-molding is molded on outside of insulators and into slots; ¶[0004]; ¶[0011]; Figs.2-3), and at least one leg (first side wall portion) 24a (or second side wall portion 24b) fitting between extension portions of adjacent teeth of the plurality of teeth (i.e., first and/or second side wall portions extend along circumferential sides of tooth; Figs.2-3).    

    PNG
    media_image6.png
    328
    367
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    338
    299
    media_image7.png
    Greyscale

Regarding claim 2, the flow path (in gap S1) is formed in a region that faces the plurality of teeth (Fig.3).  
Regarding claim 3, the bonding agent (resin) 31 that is interposed in the flow path (in gap S1) for coupling the plurality of teeth with the cage 21/22 (¶[0004]; ¶[0011]; Figs.2-3).
Regarding claim 15, the cage comprises a first cage 21 that is inserted to a top side of the stator; and a second cage 22 that is inserted to a bottom side of the stator (Fig.2).
Regarding claim 18, Iwase teaches a method for manufacturing a motor including a rotor and a stator 10, the method comprising: winding a coil 30 around a plurality of teeth (not numbered) that are spaced apart from each other in a predetermined interval in a circumferential direction; coupling at least one leg (first or second side wall portions) 24a or 24b of a cage (first/second insulators) 21/22, that is fit [on] extension portions of adjacent teeth of the plurality of teeth to the stator (i.e., insulators fitted to stator teeth; Fig.2); and disposing a rotor 2 configured to be rotatable inside of the stator (Fig.1), wherein the coupling of the cage 21/22 to the stator comprises: injecting a bonding agent (resin molding) 31 into at least one of the plurality of slots formed between the plurality of teeth through a flow path (in gap S1) that is formed in the cage (i.e., resin fills gap S1 between first and second insulators when resin-molding is molded on outside of insulators and into slots; ¶[0004]; ¶[0011]; Figs.2-3).    

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto or Rippel, further in view of Park et al. (US 10,512,380). 
Matsumoto teaches a motor comprising: 	
a stator 11 comprising: 
a plurality of teeth 13 spaced apart in a predetermined interval in a circumferential direction, and 
a coil 15 that is wound around the plurality of teeth; 
a rotor 18 that is disposed inside the stator (Fig.1); and
a cage (insulator) 20 that is disposed in at least one of a plurality of slots 16 that are formed between the plurality of teeth (Figs.1-2), 
wherein the cage 20 is configured to include a flow path (injection hole) 25 to inject a bonding agent (varnish) 60 into the at least one of the plurality of slots 16 (i.e., varnish injected through injection hole into cavity 40 between the outer surface of the insulating member/cage 20 and the inner surface of the coil 15, thereby firmly bonding the coil 15 with the insulating member 20; c.5:20-c.6:2; Figs.2-3&5-6) and at least one leg (circumferential wall portion) 28 fitting between extension portions of adjacent teeth 13 of the plurality of teeth (i.e., circumferential wall portions 28 cover circumferential end surfaces 13b of the tooth 13; c.4:15-24; Fig.2).    
	Similarly, Rippel teaches a motor comprising: 
a stator (stator core) 40 comprising: 
a plurality of teeth (not numbered) spaced apart in a predetermined interval in a circumferential direction, and 
a coil 42 that is wound around the plurality of teeth (Figs.4&6); 
a rotor that is disposed inside the stator (c.5:60-65); and
a cage (slot liner) 64 that is disposed in at least one of a plurality of slots 50 that are formed between the plurality of teeth (Figs.4&6), 
wherein the cage 64 is configured to include a flow path (in windows/openings 66) to 
inject a bonding agent (potting resin) 68 into the at least one of the plurality of slots 50 (i.e., potting resin fills voids between surfaces of windings 70, liners 64 and slots 50; c.8:54-64; Fig.7) and at least one leg (not numbered; radially outer parts of slot liner 64) fitting between extension portions of adjacent teeth 52 of the plurality of teeth (Fig.7).    
	Neither Matsumoto’s or Rippel’s motor is used in “[a] cleaner comprising: a main body of a cleaner; a suction head configured to vacuum substances from a surface to be cleaned into the main body of the cleaner; and a motor that is disposed inside the main body of the cleaner.”
	But, Bang teaches motor used as an impeller in a vacuum cleaner comprising: a main body 62 of a cleaner 51; a suction head 60 configured to vacuum substances from a surface to be cleaned into the main body 62 of the cleaner; and a motor 80 that is disposed inside the main body of the cleaner (Fig.18). The motor generates suction enabling foreign materials such as dirt to be sucked from a surface to be cleaned along with external air and to be removed by a dust collector (c.1:15-29; c.20:39-c.21:14). 
			
    PNG
    media_image8.png
    440
    530
    media_image8.png
    Greyscale

	Thus, it would have been obvious before the effective filing date to use Matsumoto’s or Rippel’s motor in a cleaner comprising: a main body of a cleaner; a suction head configured to vacuum substances from a surface to be cleaned into the main body of the cleaner; and a motor that is disposed inside the main body of the cleaner since Park teaches vacuum cleaner motors generate suction enabling foreign materials such as dirt to be sucked from a surface to be cleaned along with external air and to be removed by a dust collector.
Regarding claim 17, in the combination, in particular Rippel, the flow path comprises an injection hole (window/opening) 66 that penetrates one side of the cage 64 (Fig.7); a first coupling surface that faces one side (slot wall) 72 of the plurality of teeth; and a second coupling surface that faces a side surface (at tooth tip 76) of the plurality of teeth (Fig.4).  

Allowable Subject Matter
Claims 5-14 & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not further teach the claimed motor cage comprising “a ring that covers one side in an axial direction of the plurality of teeth; the at least one leg that is extendedly formed from the ring in an insertion direction of the cage, wherein the at least one leg is inserted between at least two of the plurality of teeth that are adjacent to each other” (claim 5) or the method “wherein the cage comprises a ring that covers one side of an axial direction of the plurality of teeth and a leg that is extendedly formed in an insertion direction of the cage from the ring, wherein the ring is bonded with one side in an axial direction of the plurality of teeth, and wherein the leg is bonded with another side of the plurality of teeth” (claim 19).  
Response to Arguments
Applicant's arguments filed 28 July 2022 have been fully considered but they are not persuasive.  
Regarding Matsumoto (as applied to claims 1 & 18), applicant argues Matsumoto does not teach the feature “wherein the cage is configured to include a flow path to inject a bonding agent into the at least one of the plurality of slots and at least one leg fitting between extension portions of adjacent teeth of the plurality of teeth” (Response, p.7).  But, Matsumoto’s cage 20 is configured to include a flow path (injection hole) 25 to inject a bonding agent (varnish/adhesive body) 60 into the at least one of the plurality of slots in that varnish injected through injection hole into cavity 40 between the outer surface of the insulating member/cage 20 and the inner surface of the coil 15, thereby firmly bonding the coil 15 with the insulating member 20 (c.5:20-c.6:2; Figs.2-3&5-6). Further, Matsumoto’s cage (insulator) 20 includes a tubular portion 21 with circumferential wall portions 28 covering circumferential end surfaces 13b of the tooth 13 (c.4:15-24; Fig.2). In other words, the tubular portions circumferential wall portions 28 correspond to the claimed “at least one leg fitting between extension portions of adjacent teeth of the plurality of teeth.” 
Similarly, applicant argues Rippel does not teach the feature “wherein the cage is configured to include a flow path to inject a bonding agent into the at least one of the plurality of slots and at least one leg fitting between extension portions of adjacent teeth of the plurality of teeth” (Response, p.9).  But, Rippel’s cage 64 is configured to include a flow path (in windows/openings 66) to inject a bonding agent (potting resin) 68 into the at least one of the plurality of slots 50 in that potting resin fills voids between surfaces of windings 70, liners 64 and slots 50 (c.8:54-64; Fig.7). Further, Rippel teaches at least one leg (not numbered; radially outer parts of slot liner 64) fitting between extension portions of adjacent teeth 52 of the plurality of teeth (Fig.7).    
 Similarly, applicant argues Iwase does not teach the feature “wherein the cage is configured to include a flow path to inject a bonding agent into the at least one of the plurality of slots and at least one leg fitting between extension portions of adjacent teeth of the plurality of teeth” (Response, p.11).  But, Iwase’s cage 21/22 is configured to include a flow path (in gap S1) to inject a bonding agent (resin molding) 31 into the at least one of the plurality of slots in that resin fills gap S1 between first and second insulators when resin-molding is molded on outside of insulators and into slots (¶[0004]; ¶[0011]; Figs.2-3). Further, Iwase teaches at least one leg (first side wall portion) 24a (or second side wall portion 24b) fitting between extension portions of adjacent teeth of the plurality of teeth (i.e., first and/or second side wall portions extend along circumferential sides of tooth; Figs.2-3).    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BURTON S MULLINS/Primary Examiner, Art Unit 2832